EX-28.h.1.b.viii DFA INVESTMENT TRUST COMPANY TRANSFER AGENCY AGREEMENT ADDENDUM NUMBER NINE THIS ADDENDUM is made as of the 1st day of April, 2007, by and between DFA INVESTMENT TRUST COMPANY, a Delaware statutory trust (the “Fund”), and PFPC INC., successor to “Provident Financial Processing Corporation,” (the “Transfer Agent” or “PFPC”). W I T N E S S E T H : WHEREAS, the Fund is registered as an open-end, management investment company under the Investment Company Act of 1940, as amended; and WHEREAS, the Fund has retained PFPC to serve as the Fund’s transfer agent, registrar and dividend disbursing agent, pursuant to a Transfer Agency Agreement, dated January 15, 1993, as amended (the “Agreement”), which, as of the date hereof, remains in full force and effect; and WHEREAS, Paragraph 1 of the Agreement provides that PFPC shall provide such services to any series of shares created by the Fund after the date of the Agreement, upon the mutual agreement of the Fund and the Transfer Agent; and WHEREAS, PFPC presently provides such services to the existing series of the Fund, and the Fund wishes to discontinue such services to the series designated as: The U.S. Targeted Value Series (formerly, The U.S. Small XM Value Series)which shall be removed from Schedule A attached hereto; and WHEREAS, Paragraph 23 of the Agreement provides that the Agreement may only be changed by a written instrument signed by the party against which enforcement of such change is sought; NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained, and intending to be legally bound thereby, the parties hereby agree that: 1.The Agreement is amended to provide that those series set forth on “Schedule A, Portfolios of DFA Investment Trust Company Amended and Restated April 1, 2007,” which is attached hereto, shall be “Series” under the Agreement. 2.The fee schedules of PFPC applicable to the portfolios shall be as agreed to in writing, from time to time, by the Fund and the Transfer Agent. 3.In all other respects, the Agreement shall remain unchanged and in full force and effect. 4.This Addendum may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. 5.The effective date of this Addendum shall be April 1, 2007. IN WITNESS WHEREOF, the parties hereto have caused this Addendum Number Nine to the Agreement to be executed by their duly authorized officers designated below on the day and year first written above. DFA INVESTMENT TRUST COMPANY By:/s/ Valerie Brown Name:Valerie Brown Title:Vice President PFPC INC. By:/s/ Michael DeNofrio Name:Michael DeNofrio Title: Executive Vice President, Senior Managing Director Amended and Restated March 30, 2007 SCHEDULE A SERIES OF DFA INVESTMENT TRUST COMPANY The U.S. Micro Cap Series The U.S. Small Cap Series The U.S. Large Company Series The Enhanced U.S. Large Company Series The U.S. Small Cap Value Series The U.S. Large Cap Value Series The Japanese Small Company Series The Asia Pacific Small Company Series (formerly The Pacific Rim Small Company Series) The United Kingdom Small Company Series The Emerging Markets Series The DFA International Value Series The Emerging Markets Small Cap Series The Continental Small Company Series The DFA One-Year Fixed Income Series The DFA Two-Year Global Fixed Income Series The Tax-Managed U.S. Marketwide Value Series The Tax-Managed U.S. Equity Series The Global Value Series The Global Large Company Series The Global Small Company Series The Canadian Small Company Series
